658 S.E.2d 664 (2008)
STATE
v.
Christopher WALKER, et al.
No. 16P05-3.
Supreme Court of North Carolina.
February 1, 2008.
Brian Michael Aus, Durham, for Browning.
Daniel L. Pollitt, Assistant Appellate Defender, for Walker.
Geoffrey W. Hosford, Wilmington, for Hernandez.
Seth Edwards, District Attorney.
Prior report: ___ N.C.App. ___, 654 S.E.2d 722.
The following order has been entered on the motion filed on the 31st day of January 2008 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 1st day of February 2008."